DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 22 is objected to because of the following informalities:
Regarding claim 22, it appears “(2 on 1)” need to be omitted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Regarding claim 8, the limitation “the first gate electrode include sat least one of palladium and TiN” in line 2 in view of limitation “a ratio of titanium to nitrogen in the first gate electrode” in line 4 creates ambiguity because when the first gate electrode includes palladium then “a ratio of titanium to nitrogen in the first gate electrode” is meaningless. For the purpose of the examination “the first gate electrode include sat least one of palladium and TiN” will be interpreted as “the first gate electrode includes TiN”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 6-7, 16-22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okawa (US publication 2016/0380091 A1), hereinafter referred to as Okawa091.

Regarding claim 1, Okawa091 teaches a high electron mobility transistor (device of fig. 1) comprising: a channel layer (16, [0025-0029]) comprising a first 
	
Regarding claim 2, Okawa091 teaches wherein the depletion forming layer comprises a p-type Group III-V nitride semiconductor ([0033]).
Regarding claim 3, Okawa091 teaches wherein the depletion forming layer extends in a direction parallel to the source and drain electrodes (fig. 2).
Regarding claim 6, Okawa091 teaches wherein the first gate electrode extends in a middle region on an upper surface of the depletion forming layer in the direction parallel to the source and drain electrodes (fig. 2).
Regarding claim 7, Okawa091 teaches wherein the second gate electrode is on the upper surface of the depletion forming layer and covers the first gate electrode (fig. 1).
Regarding claim 16, Okawa091 teaches wherein the first semiconductor material comprises a GaN-based material ([0028-0029]).
Regarding claim 17, Okawa091 teaches wherein the second semiconductor material comprises a nitride, the nitride including of at least one of aluminum (Al), gallium (Ga), indium (In), and boron (B) ([0029]).
Regarding claim 18, Okawa091 teaches wherein the nitride includes at least one of aluminum gallium nitride (AlGAN), aluminum indium nitride (AlInN), indium gallium nitride (InGAN), aluminum nitride (AlN), and aluminum indium gallium nitride (AlInGAN) ([0029]).
Regarding claim 19, Okawa091 teaches wherein a current between the source and drain electrodes is cut off when a voltage applied to the gate electrode is 0 V ([0037-0042]).
Regarding claim 20, Okawa091 teaches wherein the first semiconductor material and the second semiconductor material differ in at least one of their polarization characteristics, energy bandgaps, and lattice constants ([0029]).

Regarding claim 21, Okawa091 teaches a method of manufacturing a high electron mobility transistor (a method of forming device of fig. 1), the method comprising: forming a channel layer (16, [0025-0029]) and a channel supply layer (18, [0025-0029]); forming a depletion forming layer (34, [0033]) on the channel supply layer (fig. 1); forming a first gate electrode (38, [0034-0036]) on the depletion forming layer (fig. 1), the first gate electrode configured to form an ohmic contact ([0034-0037]); and forming a second gate electrode (37, [0034-0036]) on the depletion forming layer and the first gate electrode (fig. 1), the second gate electrode configured to form a Schottky contact with the depletion forming layer ([0034-0036]).
Regarding claim 22, Okawa091 teaches wherein the depletion forming layer comprises a p-type Group III-V nitride semiconductor ([0033]).
Regarding claim 24, Okawa091 teaches wherein the first gate electrode is formed in a middle region on an upper surface of the depletion forming layer (fig. 1).
Regarding claim 25, Okawa091 teaches wherein the second gate electrode is formed on the depletion forming layer and covers the first gate electrode (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4, 9, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okawa091, as applied to claim 1 or 3 or 6 or 12 above.

Regarding claim 4, Okawa091 discloses all the limitations of claim 3 as discussed above on which this claim depends.
Okawa091 does not explicitly teach (as it shows a single HEMT in fig. 1) wherein the depletion forming layer is one of a plurality of depletion forming layers, the plurality of depletion forming layers spaced apart from each other in the direction parallel to the source and drain electrodes. However, it is obvious to one of ordinary skill in the art that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okawa091 so that wherein the depletion forming layer is one of a plurality of depletion forming layers, the plurality of depletion forming layers spaced apart from each other in the direction parallel to the source and drain electrodes because a semiconductor device will include a number of HEMT devices integrated in a single integrated circuit (IC) chip for a desired application.
Regarding claim 9, Okawa091 discloses all the limitations of claim 6 as discussed above on which this claim depends.
Okawa091 does not explicitly teach (as it shows a single HEMT in fig. 1) wherein the second gate electrode is one of a plurality of second gate electrodes, and the plurality of second gate electrodes are spaced apart from each other on the upper surface of the depletion forming layer and cover portions of the first gate electrode. However, it is obvious to one of ordinary skill in the art that a semiconductor device will include a number of HEMT devices integrated in a single integrated circuit (IC) chip and thus an IC with two HEMTs placed side-by-side will meet the limitation (gate electrodes of two HEMTs placed side-by-side are spaced apart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okawa091 so that 
Regarding claim 12, Okawa091 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Okawa091 does not explicitly teach (as it shows a single HEMT in fig. 1) wherein the depletion forming layer is one of a plurality of depletion forming layers, and the plurality of depletion forming layers spaced apart from each other in a direction parallel to the source and drain electrodes. However, it is obvious to one of ordinary skill in the art that a semiconductor device will include a number of HEMT devices integrated in a single integrated circuit (IC) chip and thus an IC with two HEMTs placed side-by-side will meet the limitation (depletion forming layer of two HEMTs placed side-by-side will make a plurality of depletion forming layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okawa091 so that wherein the depletion forming layer is one of a plurality of depletion forming layers, and the plurality of depletion forming layers spaced apart from each other in a direction parallel to the source and drain electrodes because a semiconductor device will include a number of HEMT devices integrated in a single integrated circuit (IC) chip for a desired application.
Regarding claim 14, Okawa091 discloses all the limitations of claim 12 as discussed above on which this claim depends.
Okawa091 does not explicitly teach (as it shows a single HEMT in fig. 1) wherein the first gate electrode is one of a plurality of first gate electrodes, and the plurality of first gate electrodes are respectively in middle regions on upper surfaces of the plurality of depletion forming layers. However, it is obvious to one of ordinary skill in the art that a semiconductor device will include a number of HEMT devices integrated in a single integrated circuit (IC) chip and thus an IC with two HEMTs placed side-by-side will meet the limitation (first gate electrode of two HEMTs placed side-by-side will make a plurality first gate electrodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okawa091 so that wherein the first gate electrode is one of a plurality of first gate electrodes, and the plurality of first gate electrodes are respectively in middle regions on upper surfaces of the plurality of depletion forming layers because a semiconductor device will include a number of HEMT devices integrated in a single integrated circuit (IC) chip for a desired application.
Regarding claim 15, Okawa091 teaches wherein the second gate electrode is on the upper surfaces of the plurality of depletion forming layers and covers the plurality of first gate electrodes (fig. 1).

Claim 5, 10-11, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Okawa091, as applied to claim 1 or 3 or 12 or 21 above, and further Yoshida (US publication 2003/0098462 A1), hereinafter referred to as Yoshida462.

Regarding claim 5, Okawa091 discloses all the limitations of claim 3 as discussed above on which this claim depends.
Okawa091 does not explicitly teach further comprising: a protrusion on a middle portion of the depletion forming layer, the protrusion extending in the direction parallel to the source and drain electrodes.
Yoshida462 teaches further comprising: a protrusion (18 has protrusion, [0096]) on a middle portion of the depletion forming layer (fig. 5), the protrusion extending in the direction parallel to the source and drain electrodes (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okawa091 with that of Yoshida462 so that further comprising: a protrusion on a middle portion of the depletion forming layer, the protrusion extending in the direction parallel to the source and drain electrodes to provide a III-V nitride semiconductor device having a high withstand voltage and a low on-voltage ([0008]).
Regarding claim 10, Okawa091 discloses all the limitations of claim 3 as discussed above on which this claim depends.
Okawa091 does not explicitly teach wherein the first gate electrode is one of a plurality of first gate electrodes, and the plurality of first gate electrodes are spaced apart from each other in a middle region on an upper surface of the depletion forming layer in the direction parallel to the source and drain electrodes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okawa091 with that of Yoshida462 so that wherein the first gate electrode is one of a plurality of first gate electrodes, and the plurality of first gate electrodes are spaced apart from each other in a middle region on an upper surface of the depletion forming layer in the direction parallel to the source and drain electrodes to provide a III-V nitride semiconductor device having a high withstand voltage and a low on-voltage ([0008]).
Regarding claim 11, Yoshida462 teaches wherein the second gate electrode (30, [0097]) is on the upper surface of the depletion forming layer and covers the plurality of first gate electrodes (fig. 7).
Regarding claim 13, Okawa091 discloses all the limitations of claim 12 as discussed above on which this claim depends.
Okawa091 does not explicitly teach wherein a plurality of protrusions are respectively on middle portions of the plurality of depletion forming layers in the direction parallel to the source and drain electrodes.
Okawa091 in view of Yoshida462 teach wherein a plurality of protrusions are respectively on middle portions of the plurality of depletion forming layers in the direction parallel to the source and drain electrodes as Yoshida462 teaches a protrusion (18 has protrusion, [0096]) on a middle portion of the depletion forming layer (fig. 5), the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okawa091 with that of Yoshida462 so that wherein a plurality of protrusions are respectively on middle portions of the plurality of depletion forming layers in the direction parallel to the source and drain electrodes to provide a III-V nitride semiconductor device having a high withstand voltage and a low on-voltage ([0008]).
Regarding claim 23, Okawa091 discloses all the limitations of claim 21 as discussed above on which this claim depends.
Okawa091 does not explicitly teach further comprising: forming a protrusion in a middle region on an upper surface of the depletion forming layer.
Yoshida462 teaches further comprising: forming a protrusion (18 has protrusion, [0096]) in a middle region on an upper surface of the depletion forming layer (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okawa091 with that of Yoshida462 so that further comprising: forming a protrusion in a middle region on an upper surface of the depletion forming layer to provide a III-V nitride semiconductor device having a high withstand voltage and a low on-voltage ([0008]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okawa091, as applied to claim 1 or 3 or 6 or 7 above, and further in view of Harada et al. (US publication 2018/0218910 A1), hereinafter referred to as Harada910.

Regarding claim 8, Okawa091 discloses all the limitations of claim 7 as discussed above on which this claim depends.
Okawa091 does not explicitly teach wherein the first gate electrode includes TiN, the second gate electrode includes TiN, and a ratio of titanium to nitrogen in the first gate electrode is different from a ratio of titanium to nitrogen in the second gate electrode.
Harada910 teaches wherein the first gate electrode (116a/116b, [0078]) includes TiN, the second gate electrode (117) includes TiN, and a ratio of titanium to nitrogen in the first gate electrode is different from a ratio of titanium to nitrogen in the second gate electrode ([0078])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okawa091 with that of Harada910 so that wherein the first gate electrode includes and TiN, the second gate electrode includes TiN, and a ratio of titanium to nitrogen in the first gate electrode is different from a ratio of titanium to nitrogen in the second gate electrode for reducing the amount of gate leakage current, while achieving normally-off characteristics and fast switching characteristics ([0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828